DETAILED ACTION
This office action is in response to the request for continued examination filed on 23 March 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.
Claim Status
	Claims 1-2, 5-6 and 8-9 are currently pending: 1-2, 5-6 and 8 have been amended; 9 is new; and 3, 4 and 7 have been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 23 March 2021), with respect to the rejection of claims 1-2, 5-6 and 8 under 35 USC §103(a), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-2, 5-6 and 8. In addition, claims 3, 5 and 7 have been canceled.

	Further, in view of changes made to claims 6, 7 and 8, the rejection under 35 USC §112(a), written description is hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rothkopf), in view of Bell et al (US 2014/0132481 A1; Bell).

    PNG
    media_image1.png
    274
    510
    media_image1.png
    Greyscale

RE Claim 5, Rothkopf discloses a data processing device (Rothkopf: fig. 1, illustrating ‘electronic device’ 10; [0034], “Electronic device 10 may be a portable electronic device or other suitable electronic device. For example, electronic device 10 may be a laptop computer”) comprising: an input and output device (Rothkopf: [0034], “electronic device 10 may be a laptop computer, a tablet computer ... a cellular telephone, a media player, larger devices such as desktop computers, computers integrated into computer monitors, televisions, set-top boxes or other electronic devices”; please note, it is well-known within the art of data processing devices that Rothkopf’s electronic devices may provide input/output functionality of processing data in various forms (e.g. audio, image, text, etc.)), wherein the input and output device comprises non-display regions (Rothkopf: fig. 3, region at left-most end surface of 12A, region on the top surface of 12A, region at left-most end surface of 12B, etc.), a flexible display portion and a terminal portion (Rothkopf: figs. 1-2, illustrating electronic device comprising flexible display portion 14 and ‘internal components’ 36, respectively; [0035, 0041], “Electronic device 10 may have a flexible display such as flexible display 14. Flexible displays such as flexible display 14 may be based on electronic ink displays, organic light-emitting diode displays, or other suitable flexible displays ... Device 10 may include internal components 36. Components 36 may include electrical components such as display driver circuitry”; interpretation: similar to Applicant’s ‘terminal’ for providing image data to a display, Rothkopf’s driver circuitry supplies image data to a display is therefore interpreted as a ‘terminal’), wherein the flexible display portion comprises a first region (Rothkopf: fig. 1, flexible display ‘14’), wherein the input and output device is configured to be foldable in the first region (Rothkopf: fig. 1, showing where flexible display ‘14’ is foldable along line ‘18’), and
wherein, when the input and output device is folded, part of the first region is curved and exposed from a housing (Rothkopf: fig. 3, bent portion 44), a display surface of the first region faces outward (Rothkopf: see fig. 3 above, where a surface of display surface (hatched element), near bent portion 14, faces upward toward the top surface of element 12A and a second surface of display surface 14, near bent portion 44, faces downward toward the bottom of element 12B; thus, both display surfaces of the first region face outward),
Yet, even though Rothkopf does not appear to expressly teach,
Bell discloses a flexible display, wherein the flexible display comprises a first region, a second region, and a third region (Bell: fig. 5, bottom region (not shown) corresponds with a first region, element 504 corresponds with a second region, and element 502 corresponds with a third region; please note, Bell teaches in [0020] that any combination of surfaces may have a display region, and in [0023] discloses that display regions may be part of one flexible display), and part of a first region is curved and exposed from a housing (Bell: fig. 5, element 504 which is part of Bell’s first region since Bell’s flexible display may be one continuous flexible display; please note, the transition from Bell’s first region to their second region comprises a ‘curved’ portion); an image is displayed on the second region (Bell: fig. 5, illustrating a text image displayed on element 504), and a method of displaying an image on any exposed display region (Bell: [0038], disclosing the use of controllers to turn on or off each of the plurality of display regions).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Bell’s flexible display comprising a first region, a second region, and a third region, wherein part of the first region is curved and exposed from a housing, an image is displayed on the second region and an image is displayed on any other exposed region with Rothkopf’s input/output data processing device, wherein the input and output device is configured to be foldable in the first region, and when the input and output device is folded, a display surface of the first region faces outward and is exposed from the housing so the combined Rothkopf/Bell input/output data processing device can display an image on each of the first region and the second region, when the input/output device is folded, and part of the display surface of the first region is opposite to a display surface of the second region (see fig. 3 above where the second region corresponds with the left-most surface of element 12A, and the display surface of the first region facing outward corresponds with the bent portion 44). In addition, the motivation for combining Bell’s flexible display comprising a 
RE Claim 9, Rothkopf/Bell discloses the data processing device according to claim 5, and Rothkopf implicitly teaches wherein the first region can display an image in three directions (Rothkopf: fig. 3, bent portion 44 where image information can be displayed in at least an upward direction, a downward direction, and horizontally in the x-direction), while
Bell teaches the display of information on any exposed display region (Bell: [0038], disclosing the use of controllers to turn on or off each of the plurality of display regions), and wherein the second region displays an image (Bell: fig. 5, illustrating the display of an image on region 504).
Thus, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Bell’s method of displaying an image on any exposed display region (including the second display region) with Rothkopf/Bell’s data processing device so the combined Rothkopf/Bell device can display an image on a first region and on a second region, wherein the second region displays the image in a different direction from the three directions (see Rothkopf, fig. 3 where the second region displays an image in a horizontal x-direction, opposite in direction to the image displayed in bent portion 44). Additionally, the motivation for combining Bell’s method of displaying image information with Rothkopf/Bell’s data processing device would have been to enable the display of useful information to users of the combined device, even when it is folded.

Claim 8 is rejected under U.S.C. 103 as being unpatentable over Rothkopf, in view of Bell, and further in view of Kim et al (US 2010/0308335 A1; Kim).
RE Claim 8, Rothkopf/Bell teaches the data processing device according to claim 5, and in addition Bell discloses wherein the flexible display portion further comprises a first curved portion adjacent to the first region (Bell: fig. 5, element 504 which is part of the first region since Bell’s flexible display may be one continuous flexible display; please note, the transition from Bell’s first region to their second region comprises a ‘curved’ portion, wherein the first curved portion is adjacent to the first region).

Still, although Rothkopf/Bell/Chen does not expressly disclose,
Kim (in the same general field of endeavor) discloses a curvature radius of a flexible display portion is less than or equal to 10 mm (Kim: fig. 5, illustrating a view of an internal structure of a display panel shown in FIG. 1; [0018], “The display may be bendable to a curvature radius of about 5 mm without damaging the TFT of the driving circuit unit”).).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Kim's flexible display portion having a bendable curvature radius of approximately 5 mm with Rothkopf/Bell/Chen's electronic device having a first curved portion between a first flexible display region and a second flexible display region in order to have an electronic device that is more lightweight and better suited for portability by users (Kim, [0006]).

Claims 1 and 2 are rejected under U.S.C. 103 as being unpatentable over Rothkopf, in view of Bell, and further in view of Chen H.-T. (US 2009/0021666 A1; Chen).

    PNG
    media_image1.png
    274
    510
    media_image1.png
    Greyscale

RE Claim 1, Rothkopf discloses a data processing device (Rothkopf: fig. 1, illustrating ‘electronic device’ 10; [0034], “Electronic device 10 may be a portable electronic device or other comprising: an input and output device (Rothkopf: [0034], “electronic device 10 may be a laptop computer, a tablet computer ... a cellular telephone, a media player, larger devices such as desktop computers, computers integrated into computer monitors, televisions, set-top boxes or other electronic devices”; please note, it is well-known within the art of data processing devices that Rothkopf’s electronic devices may provide input/output functionality of processing data in various forms (e.g. audio, image, text, etc.)), wherein the input and output device comprises non-display regions (Rothkopf: fig. 3, region at left-most end surface of 12A, region on the top surface of 12A, region at left-most end surface of 12B, etc.), a flexible display portion and a terminal portion (Rothkopf: figs. 1-2, illustrating electronic device comprising flexible display portion 14 and ‘internal components’ 36, respectively; [0035, 0041], “Electronic device 10 may have a flexible display such as flexible display 14. Flexible displays such as flexible display 14 may be based on electronic ink displays, organic light-emitting diode displays, or other suitable flexible displays ... Device 10 may include internal components 36. Components 36 may include electrical components such as display driver circuitry”; interpretation: similar to Applicant’s ‘terminal’ for providing image data to a display, Rothkopf’s driver circuitry supplies image data to a display is therefore interpreted as a ‘terminal’), wherein the flexible display portion comprises a first region (Rothkopf: fig. 1, flexible display ‘14’), wherein the input and output device is configured to be foldable in the first region (Rothkopf: fig. 1, showing where flexible display ‘14’ is foldable along line ‘18’), and
wherein, when the input and output device is folded, … , a display surface of the first region faces inward (Rothkopf: fig. 3, illustrating the display surface attached to element 12A and display surface ‘14’ attached to element 12B, both of which face ‘inward’ toward a central axis in between elements 12A and 12B).
However, although Rothkopf does not expressly teach,
Bell (in the field of mobile computing devices comprising a plurality of display regions) discloses a flexible display, wherein the flexible display comprises a first region, a second region, and a third region (Bell: fig. 5, bottom region (not shown) corresponds with a first region, element 504 corresponds with a second region, and element 502 corresponds with a third region; please note, Bell teaches in [0020] that any combination of surfaces may have a display region, and in [0023] discloses that display regions may be part of one flexible display), and part of the first region is curved and exposed from a housing (Bell: fig. 5, element 504 an image is displayed on the second region (Bell: fig. 5, illustrating a text image displayed on element 504).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Bell’s flexible display comprising a first region, a second region, and a third region, wherein part of the first region is curved and exposed from a housing, and an image is displayed on the second region with Rothkopf’s input/output data processing device, wherein the input and output device is configured to be foldable in the first region, and when the input and output device is folded, … a display surface of the first region faces inward, with the expected benefit of enabling the display of information even when the combined Rothkopf/Bell device is folded.
Yet, even though Rothkopf/Bell already teaches part of the first region is curved,
Chen (in the field of displays and methods of manufacturing thereof) also discloses part of a first region is curved (Chen: fig. 1b, illustrating display panel 110; fig. 3, showing curved display panel associated with element 130R).
Even so, although Rothkopf/Bell does not appear to expressly teach,
Chen discloses the concept of a foldable, flexible display, where a display surface of a first region faces inward (Chen: fig. 3, illustrating display panel facing toward horizontal line labeled ‘130L’), and part of a back surface of the first region faces away from the inward facing first region (Chen: fig. 3, portion of display panel labeled ‘140R’ facing toward element 120R).
Thus, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Chen’s concept of a foldable, flexible display where part of a first region is curved, with a display surface of a first region facing inward, and part of a back surface of the first region facing away from the inward facing first region with Rothkopf/Bell’s input and output data processing device comprising a first display region, a second display region (e.g., left-most surface of 12A in fig. 3), a third display region (e.g., top surface of 12A in fig. 3), wherein the input/output data processing device is foldable in the first region so when the combined Rothkopf/Bell/Chen device is folded, part of the first region is curved and exposed from a housing, and part of a back surface of the first region faces a back surface of the third region. Further, the motivation for combining Chen’s concept of a foldable, flexible display configuration with Rothkopf/Bell’s data processing device would have been to increase the amount and variety of images that may displayed on the combined device, even when the combined device is folded. 	
RE Claim 2, Rothkopf/Bell/Chen teaches the data processing device according to claim 1, and Bell also discloses wherein an image is not displayed on the first region and the third region (Bell: [0038], disclosing the use of controllers to turn on or off each of the plurality of display regions).
	Before the effective filing date of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Bell’s method of turning off selected display regions (e.g., a first region and a third region) with Rothkopf/Bell/Chen’s data processing device so the combined Rothkopf/Bell/Chen device can save power by not displaying an image on the first region and the third region (Bell, [0038, 0045]) when the input/output device is folded.
	
Claim 6 is rejected under U.S.C. 103 as being unpatentable over Rothkopf, in view of Bell, and Chen, and further in view of Kim.
RE Claim 6, Rothkopf/Bell/Chen teaches the data processing device according to claim 1, and Bell further discloses wherein the flexible display portion further comprises a first curved portion adjacent to the first region (Bell: fig. 5, element 504 which is part of the first region since Bell’s flexible display may be one continuous flexible display; please note, the transition from Bell’s first region to their second region comprises a ‘curved’ portion, wherein the first curved portion is adjacent to the first region).
Therefore, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Bell’s first curved display portion adjacent to the first region with Rothkopf/Bell/Chen’s data processing device, with the expected benefit of providing an additional display portion to the combined data processing device that is useful for users because the display of additional information can be shown in a larger area without increasing the overall size of the combined device.
Still, although Rothkopf/Bell/Chen does not expressly disclose,
a curvature radius of a flexible display portion is less than or equal to 10 mm (Kim: fig. 5, illustrating a view of an internal structure of a display panel shown in FIG. 1; [0018], “The display may be bendable to a curvature radius of about 5 mm without damaging the TFT of the driving circuit unit”).).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Kim's flexible display portion having a bendable curvature radius of approximately 5 mm with Rothkopf/Bell/Chen's electronic device having a first curved portion between a first flexible display region and a second flexible display region in order to have an electronic device that is more lightweight and better suited for portability by users (Kim, [0006]).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-6 and 8 have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Bell and Chen in combination with previously cited prior art are now relied upon for amended limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Ferren B. (US 2010/0317407 A1; foldable communications device comprises displays that may be located on a first main region and on a side or edge regions).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK F VALDEZ/Examiner, Art Unit 2611